Case 1:20-cv-06985-LTS-SLC Document 42-2 Filed 12/04/20 Page 1 of 10




                 Exhibit B
  Case 1:20-cv-06985-LTS-SLC Document 42-2 Filed 12/04/20 Page 2 of 10



                          MEMORANDUM OF UNDERSTANDING


       This Memorandum of Understanding ("Memorandum"), entered into between the Board

o f Directors ("Board") of Apple Bank for Savings, Manhasset, New York (the "Bank") and the

New York State Department of Financial Services ("NYSDFS") is intended to address and resolve

the deficiencies and supervisory concerns identified during a targeted examination of the Bank

Secrecy Act and Anti-Money Laundering ("BSA/AML") Compliance Program conducted by

examiners from the Federal Deposit Insurance Corporation ("FDIC") as of April 6, 2015 (the

"Target Examination").

       The Bank Secrecy Act is codified at 12 U.S.C. § 1829b, 12 U.S.C. §§ 1951-1959, and 31

U.S.C. §§ 531 1-5332, and implemented by rules and regulations issued by the United States

Department of Treasury (31 C.F.R. Part 103) and by § 326.8 and Part 353 of the FDIC Rules and

Regulations (12 C.E.R. § 326.8 and 12 C.F.R. Part 353) (all, hereinafter, collectively, the "BSA").

The rules and regulations of the Office of Foreign Assets Control of the United States Department

o f the Treasury ("OFAC") are set forth at 31 C.F.R. Part 500 et seq. The relevant regulations of

the NYSDFS are set forth in 3 N.Y.C.R.R. Parts 1 16 and 300.

       Pursuant to this Memorandum, the Board commits to take the following corrective actions

to alleviate regulatory concerns relating to the conduct of the Bank's business:

                                    BSA/AML OVERSIGHT

I,     (a)     The Board shall provide for ongoing and appropriate supervision and direction of

the Bank's BSA/AMI, Compliance Program, assuming full responsibility for the approval of

sound policies, procedures, and processes, including holding regularly scheduled Board meetings,

at which it shall review the Bank's compliance with this Memorandum. The Bank's Board minutes

shall document these reviews.




                                                 1
 Case 1:20-cv-06985-LTS-SLC Document 42-2 Filed 12/04/20 Page 3 of 10



       (b)     Within 120 days from the effective date of this Memorandum. the Bank shall

develop a written plan to provide for ongoing Board oversight of the Bank's compliance with

applicable BSA/AML statutory and regulatory requirements ("Board Oversight Plan"). At a

minimum, the Board Oversight Plan shall provide for a sustainable governance framework that

includes the following:

               (►)     Ongoing effective control and oversight of the Bank's compliance with

BSA/AML and OFAC requirements; and

               (ii)    Clearly def►ned roles and accountabilities for Bank management and

personnel regarding BSA/AM1..., and OFAC compliance, and appropriate qualifications on the part

o f those entrusted with such responsibilities;

       (c)     Within 30 days of completion, the Board Oversight Plan shall be submitted to the

Superintendent of Financial Services of the State of New York (the "Superintendent") for non-

objection or comment. Within 30 days from receipt of non-objection or comments from the

Superintendent, and after incorporation and adoption of any, and all comments, the Board shall

approve the Board Oversight Plan and record such approval in the minutes of the Board meeting.

Thereafter, the Board shall implement and fully comply with the Board Oversight Plan.

       (d)     The Bank shall have and retain management and staff with the qualifications,

authority, and experience commensurate with their responsibilities to ensure compliance with all

applicable BSA/AML laws and regulations and all aspects of the Bank's BSA/AML Compliance

Program.

        (e)     Within 90 days from the effective date of this Memorandum, and periodically

thereafter, and no less than annually, the Bank shall perform a review of its BSA training, as well

as staffing needs to ensure adequate and appropriate resources are in place at all times. The review




                                                  2
     Case 1:20-cv-06985-LTS-SLC Document 42-2 Filed 12/04/20 Page 4 of 10



shall include, at a minimum, consideration of the institution's size and growth plans, geographical

areas served, products and services offered, and changes to the BSA/AML laws and regulations.

                               BSA/AML RISK ASSESSMENT

2.       Within 120 days from the effective date of this Memorandum, the Bank shall review and

enhance its risk assessment of the Bank's operations ("Risk Assessment"), in accordance with the

findings of the Target Examination, and consistent with the guidance for risk assessments set forth

in the Federal Financial Institutions Examination Council's BSA/AML, Examination Manual

("BSA Manual"), and shall establish appropriate written policies, procedures, and processes

regarding Risk Assessments. The Bank shall conduct periodic Risk Assessments of the Bank's

operations for BSA/AML purposes no less than annually.

                                BSA INTERNAL CONTROLS

3.       (a)    Within 120 days from the effective date of this Memorandum, the Bank shall

d evelop a system of internal controls, policies, procedures, and processes designed to ensure full

compliance with the BSA ("BSA Internal Controls") taking into consideration the Bank's size and

risk profile, as determined by the Risk Assessment required by paragraph 2 of this Memorandum.

         (b)    At a minimum, such system of BSA Internal Controls shall include policies.

procedures, and processes addressing the following areas:

                (i)    Suspicious Activity Monitoring and Reporting: The Bank shall, taking into

account its size and risk profile, develop, adopt and implement policies, procedures, processes,

and systems for monitoring, detecting, and reporting suspicious activity being conducted in all

areas within or through the Bank; and provide for the timely, accurate, and complete filing of

Suspicious Activity Reports ( SARs") as required by law, with an appropriate level of

documentation and support for management's decisions to file or not to file a SAR. Such policies,

procedures, and systems shall ensure that the investigation and resolution of alerts generated by



                                                 3
  Case 1:20-cv-06985-LTS-SLC Document 42-2 Filed 12/04/20 Page 5 of 10




the suspicious activity ►monitoring system are appropriately tracked, addressed in a timely

manner. fully documented, and adequately supported. Such policies, procedures, processes,

and systems shall also require that all relevant areas of the Bank are monitored for suspicious

activity, including, but not limited to the recommendations set forth in the Target Examination.

Any systems the Bank plans to utilize to assist in monitoring, detecting, and reporting

suspicious activity shall be validated, and parameters, which are established, shall he supported

through a documented analysis of appropriate information.

               (ii)    Customer Due Diligence: The Bank shall review and enhance its customer

due diligence ("CDD") policies, procedures, and processes for new and existing customers to:

                       a.     Be consistent with the guidance for CDD set forth in the BSA

Iv alma];

                       b.     Operate in conjunction with its Customer Identification Program

  ClP"): and

                       c.     Enable the Bank to reasonably anticipate the types of transactions in

which a customer is likely to engage.

               (iii)   At a minimum, the CD[) program shall provide for:

                       a.     A risk assessment of the customer base through an appropriate risk

rating system to ensure that the risk level of the Bank's customers is accurately identified based

on the potential for money laundering or other illicit activity posed by the customer's activities,

with consideration given to the purpose of the account, the anticipated type and volume of account

activity, types of products and services offered, and locations and markets served by the customer;

                       b.      An appropriate level of ongoing monitoring commensurate with the

risk level to ensure that the Bank can detect suspicious activity and accurately determine which

customers require enhanced due diligence ("EDD");



                                                 4
  Case 1:20-cv-06985-LTS-SLC Document 42-2 Filed 12/04/20 Page 6 of 10



                        c.    Processes to obtain and analyze a sufficient level of customer

information at account opening to assist and support the risk ratings assigned;

                        d.    Processes to document and support the CDD analysis, including a

method to validate risk ratings assigned at account opening, and resolve issues when insufficient

or inaccurate information is obtained; and

                        e.     Processes to ensure the timely identification and accurate reporting

of known or suspected criminal activity, as required by the suspicious activity reporting

provisions of Part 353 of the FDIC's Rules and Regulations ((12 C.F.R. Part 353) and any other

applicable laws and regulations.

                 (iv)   Enhanced Customer Due Diligence: The Bank shall review and enhance its

EDD policies, procedures and processes to conduct EDD necessary for those categories of

customers the Bank has reason to believe pose a heightened risk of suspicious activity, including,

but not limited to, the high-risk accounts identified in the Target Examination. The EDD policies,

procedures, and processes shall:

                        a.     Be consistent with the guidance for EDD set forth in the BSA

Manual; and

                        b.     Operate in conjunction with its CIP and CDD policies, procedures,

and -vocesses.

                 (v)    At a minimum, the EDD program shall include procedures to:

                        a.     Determine the appropriate frequency for conducting ongoing

reviews based on customer risk level;

                        b.     Determine the appropriate documentation necessary to conduct and

support ongoing reviews and analyses in order to understand the normal and expected transactions

o f the customer; and



                                                  5
  Case 1:20-cv-06985-LTS-SLC Document 42-2 Filed 12/04/20 Page 7 of 10




                        c,    Ensure the timely identification and accurate reporting of known

of suspected criminal activity, as required by the suspicious activity reporting provisions of Part

     o f the FDIC's Rules and Regulations (12 C.F.R. Part 353) and all applicable laws and

regulations.

               (vi)     Within 120 days from the effective date of this Memorandum, the Bank

shall memorialize in a remediation plan ("Remediation Plan") the steps it has taken to address the

CDI) and EDD deficiencies identified in the Target Examination within the Bank's customer

accounts. The Remediation Plan shall include methods to ensure that all necessary CDD and EDD

are performed and documented in accordance with the relevant provisions of this paragraph.

                (vii)   The BSA internal control policies, procedures, processes, and practices

shall operate in conjunction with each other and be consistent with the guidance for

account/transaction monitoring and reporting set forth in the BSA Manual, including arranging far

the dissemination of a high-risk customer list to appropriate departments within the Bank.

       (c)      The Board shall approve the revised BSA internal control policies and procedures

and the Remediation Plan, and record such approvals in the minutes of the Board meeting.

Thereafter, the Bank shall implement and fully comply with the revised internal control policies

and procedures and the Remediation Plan.

             VALIDATION OF SUSPICIOUS ACTIVITY MONITORING SYSTEM

4.      Within 120 days from the effective date of this Memorandum, the Bank shall engage a

qualified firm acceptable to the Superintendent to perform a validation of the Bank's suspicious

activity monitoring system, which shall include testing of the effectiveness of established filtering

criteria and thresholds and ensuring that the system appropriately detects potentially suspicious

activity. Thereafter, testing of the system's effectiveness shall be performed as part of the Bank




                                                  6
Case 1:20-cv-06985-LTS-SLC Document 42-2 Filed 12/04/20 Page 8 of 10




audit reviews, with results available for review by the NYSDFS at subsequent visitations and

examinations.

                                           REPORTS

5      The Bank shall review and enhance its policies, procedures, and processes in order to

detect reportable transactions and ensure that all required reports, including Currency

Transaction Reports ("CTRs"), SARs, Reports of International Transportation of Currency or

Monetary Instruments, Reports of Foreign Bank and Financial Accounts, and any other similar

or related reports required by applicable BSA/AML laws or regulations are completed accurately

and properly filed within required timeframes.

                                    LOOK BACK REVIEW

6.     (a)      Within 60 days from the effective date of this Memorandum, the Bank shall engage

a qualified firm acceptable to the Superintendent to conduct a review of all accounts and

transaction activity for the time period beginning October 1, 2014 through December 16, 2015, in

accordance with a written protocol to be submitted to the Superintendent for non-objection to

determine whether suspicious activity involving any accounts or transactions within or through the

Bank was properly identified and reported in accordance with the applicable suspicious activity

reporting requirements (the "Look Back Review").

       (b)      Within 120 days of receipt of the Superintendent's non-objection, the qualified

firm shall commence the Look Back Review, and the Bank shall prepare any additional CTRs and

S ARs necessary based upon the review. Upon completion of the Look Back Review, the Bank

shall submit the findings of the review to the Superintendent.

                                    PROGRESS REPORTS

7.      Within 45 days from the end of each calendar quarter following the effective date of this

Memorandum, the Bank shall furnish to the Superintendent written progress reports detailing the



                                                 7
Case 1:20-cv-06985-LTS-SLC Document 42-2 Filed 12/04/20 Page 9 of 10




form, manner, and results of any actions taken to secure compliance with this Memorandum. All

progress reports and other written responses to this Memorandum shall be reviewed by the Board,

recorded in the minutes of the Board meeting, and retained in the Bank's records.

                                            NOTICES

All Notices and Communications regarding this Memorandum shall be sent to:

 For the NYSDFS:
        Yolanda Ford
        Assistant Deputy Superintendent of Banks
       New York State Department of Financial Services
        One State Street
       New York, New York 10004

 For the Bank:
        Alan Shamoon
        President and Chief Executive Officer
        Apple Bank for Savings
        122 East 42" Street
       New York, New York 10168

                                       MISCELLANEOUS

       The provisions of this Memorandum shall not bar, estop, or otherwise prevent the NYSDFS

or any other federal or state agency or department from taking any other action against the Bank

or any of the Bank's current or former institution-affiliated parties.

       This Memorandum contains confidential supervisory information and should be treated

accordingly. The contents of this Memorandum are subject to the confidentiality restrictions of

New York Banking Law § 36(10) with respect to the disclosure of confidential supervisory

information.

       The provisions of this Memorandum shall remain effective and enforceable except to the

extent that and until such time as any provision this Memorandum has been modified,

terminated, suspended, or set aside by the NYSDFS.




                                                  8
 Case 1:20-cv-06985-LTS-SLC Document 42-2 Filed 12/04/20 Page 10 of 10



         Hell provision of this Memorandum shall be binding upon the Bank, its directors,

o fficers, employees and agents, its institution-affiliated parties, and any successors and assigns

thereof.

         "lhe effective date of this Memorandum will be the date it is executed by the Deputy

Superintendent of the Banking Division.




                                                                                  (
 Alan Shamoon                                         jeato aish
 President and Chief Executive Officer                Deputy Superintendent of the Banking
 Apple Bank for Savings                               Division
                                                      New York State Department of Financial
                                                      Services


 Date:




                                                  9
